          Case 1:17-cr-00630-ER Document 217 Filed 02/03/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA

       - v. -                                        No. 17 Cr. 630 (ER)

 MARK S. SCOTT,                                      MOTION FOR JUDGMENT OF
                                                     ACQUITTAL OR, IN THE
                                    Defendant.       ALTERNATIVE, A NEW TRIAL



       PLEASE TAKE NOTICE THAT, for the reasons set forth in the accompanying

memorandum of law, the defendant, Mark. S. Scott, will move this Court before the Honorable

Edgardo Ramos, United States District Court, Southern District of New York, at a time to be

determined by the Court, for an order granting a judgment of acquittal pursuant to Federal Rule

of Criminal Procedure 29 or, in the alternative, a new trial pursuant to Federal Rule of Criminal

Procedure 33. In light of the number and complexity of the legal and factual issues discussed in

the motion, Mr. Scott respectfully requests that the Court accept the filing of this motion, the

memorandum of law for which is 12 pages in excess of the Court’s page limitation.

                                                              /s/ Arlo Devlin-Brown

                                                              Arlo Devlin-Brown
                                                              COVINGTON & BURLING LLP
                                                              The New York Times Building
                                                              620 Eighth Avenue
                                                              New York, NY 10018-1405
                                                              (212) 841-1046

                                                              David M. Garvin
                                                              Law Offices of David M. Garvin, P.A.
                                                              200 South Biscayne Boulevard
                                                              Suite 3150
                                                              Miami, FL 33131
                                                              (305) 371-8101

                                                              Counsel for Mr. Scott
                                                 1
